Citation Nr: 0423748	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial compensable rating for left 
shoulder adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran's claims solely arise from verified active duty 
training from April 5, 1999, to April 25, 1999.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 RO rating decision.  The veteran filed a 
notice of disagreement in February 2002, a statement of the 
case was issued in July 2002, and the veteran perfected his 
appeal in September 2002.

The claims for service connection for a neck disability and 
for an initial compensable rating for a left shoulder 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.   The veteran fell in the shower while on active duty for 
training in April 1999; he initially sought treatment for, in 
pertinent part, a sore elbow in April 1999, but his symptoms 
appear to have resolved completely by March 2000. 

2.  At a November 2001 VA examination, the left elbow 
appeared pain-free, stable, and functional, and an x-ray was 
entirely normal.


CONCLUSION OF LAW

Service connection for a left elbow disability is not 
warranted. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to assist and notify

The veteran's claim for VA benefits (made on a VA Form 21-
526) was received in May 2001.  He has not raised (nor is 
there, in fact) any issue as to the provision of a form or 
instructions for applying for benefits in this case.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in October 2001, in which the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a February 2002 rating decision, the RO denied the claim 
for service connection.  

During the course of this appeal, the veteran was also sent 
development letters, notice of a rating decision, a statement 
of the case, and a supplemental statement of the case.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claim.  

During the course of this appeal, the RO has obtained and 
reviewed pertinent service, VA, and private medical records.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran underwent a VA examination in November 2001 and 
the report of this examination was carefully reviewed by the 
Board.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO (which referenced 38 C.F.R. § 
3.159 in its July 2002 statement of the case) and there are 
no areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this claim, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Claim for service connection for a left elbow disability

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay compensation to any 
veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, or 
preexisting injury or disease was aggravated.  No 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110.

The term "active military, naval, or air service" includes 
active duty or any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty.  
Active duty for training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes. 38 
U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6(a), (c).  

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein. This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 C.F.R. 
§ 3.303(a).  The disease entity for which service connection 
is sought must be "chronic" as opposed to merely "acute 
and transitory" in nature.   For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran is seeking service connection for a 
disability of the left elbow resulting from a fall in the 
shower during a period of active duty for training in April 
1999.  He is also seeking service connection for a neck 
disability resulting from this fall.  This claim (along with 
his claim relating to a left shoulder disability) is 
discussed in the remand below.  

The evidence, in pertinent part, reflects that in April 1999, 
the veteran sought outpatient treatment for a "sore elbow" 
after falling in the shower.  Examination revealed an 
approximately 2 cm. ecchymotic area of the left elbow, 
secondary to the fall in the shower.  The veteran was 
assessed as having a bruised elbow.  A DA Form 2173 
("Statement of Medical Examination and Duty Status") dated 
in April 1999 recounted that the veteran fell in the shower 
in April 1999 and subsequently had a sore elbow.  His injury 
(described as lateral epicondylitis of the left elbow) was 
deemed to have been incurred in the line of duty.   

In May 1999, the veteran sought consultation for a fracture 
of his left clavicle and for (provisionally diagnosed) 
lateral epicondylitis of the left elbow.  It was noted that 
x-rays taken at the time of his fall in April 1999 revealed, 
in pertinent part, that his elbow was normal with probable 
mild effusion.  At a March 2000 periodic examination, the 
veteran complained of a painful left clavicle, but did not 
complain of any symptoms relating to his elbow.  

At a November 2001 VA examination, the veteran complained of 
moderate left elbow pain on the anterior and posterior aspect 
associated with noise sounds upon moving the elbow.  He said 
that during the last year, he had not visited the emergency 
room for left elbow pain but that he had seen a private 
doctor on five or six occasions and been treated with 
medication.  During the present examination, passive range of 
motion was not attempted because the veteran was alleging 
severe pain upon minimal touch.  However, there was no 
objective evidence of painful motion on all movements of the 
left elbow, nor any edema, effusion, dislocation, 
subluxation, tenderness, redness, heat, abnormal or guarding 
of movement, crepitation, or ankylosis.  The elbow appeared 
pain-free, stable, and functional.  An x-ray was entirely 
normal as well: there were no fractures or dislocations and 
the soft tissues appeared normal.  The examiner concluded 
that the veteran had a negative musculoskeletal left elbow 
joint examination.           

In this case, the soreness of the left elbow the veteran 
apparently experienced after his April 1999 fall had 
essentially resolved by March 2000.  This elbow injury thus 
appears to have been acute and transitory in nature.  The 
recent VA examination, which included an x-ray, did not 
result in a diagnosis of any left elbow disability.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

To the extent that the veteran himself has claimed he has a 
current left elbow disability, the Board notes that as a 
layman, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a left elbow disability.  38 
U.S.C.A. §§ 1110, 5107.  When the preponderance of evidence 
is against a claim, it must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a left elbow disability 
is denied.

REMAND

Service connection for a neck disability

The VA examiner in November 2001 concluded that the veteran 
did not have a neck disability.  However, no x-ray studies 
were conducted and the examiner did not have the veteran's 
claims folder to review.  A subsequently prepared medical 
profile (dated in March 2002 and signed by a physician) noted 
that the veteran had left chronic neck myositis status post 
trauma.  A new VA examination (with radiological studies and 
actual review of the veteran's claims file) should therefore 
be conducted.  

Initial compensable rating for left shoulder disability

In April 2003, the veteran submitted to the Board a VA 
medical record reflecting treatment in January 2002 of his 
left clavicle.  This document had not previously been 
associated with the claims file and neither the veteran nor 
his representative has waived RO review of the record.  
Therefore it must be returned to the RO for initial 
consideration.  

Although the RO sent the veteran a letter in October 2001 
describing the evidence necessary to establish his claim for 
service connection for a left shoulder disability, a similar 
letter has not been issued since he began to seek an initial 
compensable rating for this now service-connected disability 
(a claim which inherently requires different kinds of 
evidence from that needed for a claim for service 
connection).  Therefore, the RO should issue a new 
development letter to the veteran, as detailed below. 

The veteran most recently underwent a VA examination of his 
shoulder in November 2001.  By the time this case is returned 
to the Board following remand, the report of that examination 
will be, in the Board's judgment, too dated to be properly 
considered contemporaneous.  Moreover, in a September 2002 VA 
Form 9, the veteran asserted that his left should condition 
had worsened.  A new examination is therefore necessary.  
Before the examination is scheduled, updated private and VA 
treatment records should be obtained.   

Accordingly, the Board remands this case for the following:

1.  Send the veteran a letter discussing 
what information and evidence not of 
record is necessary to substantiate his 
claim for an initial compensable rating 
for left shoulder adhesive capsulitis, 
what information and evidence VA will 
seek to provide, and what information and 
evidence he is expected to provide.  

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
left shoulder symptoms since his VA 
examination in November 2001.  Provide 
him with release forms and ask him to 
sign and return a copy for each health 
care provider identified and for whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.  
Also, inform the veteran that 
adjudication of his claim will continue 
without these records unless he is able 
to submit them.  Allow an appropriate 
period for response.

3.  Schedule a new VA examination.  The 
claims folder should be reviewed prior to 
the examination.  Any tests deemed 
necessary, including an x-ray of the 
veteran's neck, should be performed.  The 
following questions should be answered 
and the rationale for any medical 
opinions given should be discussed in 
detail:

a.  Does the veteran currently have 
neck disability, including myositis?

b.  If the veteran currently has 
neck disability, is it at least as 
likely as not (i.e., probably of at 
least 50 percent) that this 
disability is related to his fall in 
the shower during active duty for 
training in April 1999? 

c.  What is the current nature and 
severity of the veteran's left 
shoulder adhesive capsulitis?  

4.  Thereafter, re-adjudicate the claims 
for service connection for a neck 
disability and for an initial compensable 
rating for left shoulder adhesive 
capsulitis.  If any decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case which contains 
notice of all relevant actions taken on 
his claims, a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the last supplemental statement of the 
case in August 2002), and discussion of 
all pertinent regulations and rating 
criteria.  Allow an appropriate period 
for response and return the case to the 
Board for further appellate review, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



